Citation Nr: 0329529	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  03-01 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for otitis 
media, suppurative, chronic.



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from May to June 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In December 1985, the veteran filed a claim of service 
connection for hearing loss.  The evidence of record contains 
a rough draft version of a rating decision which denied 
service connection for otitis media, suppurative, chronic 
under Diagnostic Rating Code 6200; however, this version was 
never formalized nor issued to the veteran.  In April 1986, 
the RO issued a letter to the veteran informing him that his 
claim of service connection for hearing loss was denied.  

In April 2000, the veteran filed a claim of service 
connection for "left ear drainage" which the RO treated as 
an application to reopen the claim of service connection for 
otitis media, suppurative, chronic.  The rating decision 
dated in September 2001 found that the veteran had failed to 
submit new and material evidence to reopen his claim.


REMAND

Hearing loss is defined as the ability to perceive sound and 
is rated pursuant to Diagnostic Code 6100, whereas otitis 
media, suppurative, chronic constitutes an inflammation of 
the ear and is rated under Diagnostic Code 6200.  
Consequently, the claim of service connection for otitis 
media, suppurative, chronic is separate and distinct from the 
veteran's original claim of service connection for hearing 
loss.  The rating decision dated in April 1986 only addressed 
the claim of service connection for hearing loss and did not 
address a claim of service connection for otitis media, 
suppurative, chronic.  Thus, the RO's decision dated in 
September 2001 as to whether the veteran submitted new and 
material evidence to reopen a claim was in error.  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
because this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the veteran of the requisite time 
allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  In a letter, the RO should inform 
the veteran of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his claim, and 
provide a discussion of the relative 
duties of the VA and the veteran in 
obtaining relevant evidence.  This 
letter should also contain a summary of 
the provisions of 38 U.S.C.A. §§ 5103 
and 5103A.  The RO must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied 
in accordance with the recent decision 
in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.  The RO shall adjudicate the 
veteran's claim of service connection 
for otitis media, suppurative, chronic.  
The RO should ensure that all questions 
posed in this REMAND have been 
adequately addressed.  

3.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claim of service connection for otitis 
media, suppurative, chronic.  In this 
issuance, the RO should include the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003).  If the determination of 
this claim remains unfavorable to the 
veteran, the RO must issue a Supplemental 
Statement of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The purpose of this REMAND is to obtain additional 
development and full compliance with the VA's due process 
requirements, and the Board intimates no opinion as to the 
ultimate merits of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

